Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6, 10-15, 17-19, and 22-24 are pending.
	Claim 1 is currently amended. 
Applicant’s election without traverse of Group I, claims 1-6 and 10-12 in the reply filed on 04/20/2022 is acknowledged.
Claims 13-15, 17-19, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022, and made FINAL.
Claims 1-6 and 10-12 are currently under examination. 


Claim Interpretation
Claim 1 recites in part, “A method of making a liquid medium comprising: i) grouping media components into groups based on their pH, solubility and concentration”. While the plain language of the claims appears to suggest that pH, solubility, and concentration are each discrete independent grouping, this literal interpretation does not appear to be supported by the specification.
In regards to the groupings, the specification of the instant application states, “Grouping: Components are grouped by type, pH, concentration and solubility, for e.g. alkaline amino acids, like Arg & Lys are grouped together; or amino acids are grouped into multiple sub-groups according to pH with acidic, basic and neutral groupings, and with the order of additional optimized based on theoretical solubilities, pH and bench top testing. An exemplary order of amino group addition to the formulation tank would be as follows: 1) acidic, 2) basic and 3) neutral” (paragraph 00047]). Continuing, the specification also states, “Initially, components were assessed for optimal solubility at desired pH (paragraph [00071]). Furthermore, there are no examples in the specification or drawings where media component groupings are discretely listed in terms of “pH, concentration and solubility” literally.
Therefore, it appears that the groups are not intended to be discrete properties in which to classify components, but only that at some point in the mixing process those properties are taken into consideration. As a result, the phrase “pH, concentration and solubility’ has been interpreted as requiring only that pH, concentration, and solubility be taken into consideration at some point in the mixing process, and not as discrete categories considered independently at the same time.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4-5, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3 recites in part, “the lot-to-lot variability in metals is less than up to 10%”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “up to 10%”, and the claim also recites “less than” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear if the lot-to-lot variability may be 10% or whether it is any percentage less than 10%
Correction of the range of lot-to-lot variability would be ameliorative. 
For compact prosecution, and giving the limitation its broadest reasonable interpretation, claim 3 has been interpreted as limiting lot-to-lot variability to 10% or less. 


Regarding Claim 4 recites the limitation "the group" in claim 4, line 2. Similarly, claims 5, 10, and 12 also recites “the group”.
There is insufficient antecedent basis for these limitations in the claims. While claim 1 defines groups based on pH, solubility, and concentration, neither it nor claim 2 define groups in regards to lot-to-lot variability or metal contamination.
Correction to recite “a group”, or providing antecedent basis for “the group” would be ameliorative.
For compact prosecution, claim 4-5, 10, and 12 have been interpreted as “a group”. 

	In addition, Claim 4 recites in part, “the lot-to-lot variability of total metal concentration is selected from the group consisting of “less than about” etc. Claim 5 also recites the phrase “less than about”, and 10 and 12 recites “about”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4-5, 10, and 12 recite the broad recitation “about”, and the claims also recites “less than” or specific ranges which are narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In regards to claims 4-5, 10, and 12 it is unclear what the limits of “about” are and what would be an acceptable percentage less than that.
	Correction to more precisely limited claimed ranges, or elimination of the word “about” would be ameliorative.
	For compact prosecution, the claims have been interpreted as omitting the term “about”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSorbo (US 5,474,931, 1995, on IDS 11/30/2020, hereafter “DiSorbo”) in view of Subramanian (WO 2013158275 A1, 2013, hereafter “Subramanian”).
In regards to claim 1, DiSorbo teaches a method of preparing a cell culture medium comprising dividing cell culture media components into subgroups comprising an acid soluble subgroup, an alkali soluble subgroup, and a weak-acid base, amongst others (Column 2, lines 55-53, p6). Therefore, since acidity and alkalinity are measurements of pH, and DiSorbo teaches that they can be group by, their solubility, DiSorbo teaches that media components by pH and solubility. DiSorbo also teaches that when a particular ingredient is designated as compatible with two or more subgroups the ingredient can be included in one or more of these subgroups at various concentrations (Column 7, lines 50-52, p9).
In regards to the different subgroups, while the specific combination of features claimed is disclosed within the broad genera of media subgroups, as taught by DiSorbo (Column 2, lines 55-53, p6), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different media subgroups from within the disclosure of DiSorbo to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
In regards to claim 1 part ii), DiSorbo does not explicitly teach whether an amino acid’s free base form or salt form is converted to target a particular pH according to the media components in a formulation. 
However, Subramanian teaches that the acidic species of protein produced by a cell can be controlled by supplementing the media with amino acid salt, that the concentration can be calculated based on offline or online measurements, and that supplement can be added at the beginning of culture (p37, final paragraph). Subramanian also teaches that control of acidic species can be heterogeneous and that controlling them is important because heterogeneity can impact stability in regards to their uses as bio-therapeutics (p2, lines 2-5). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of DiSorbo, and convert an amino acid’s free base form or salt form according to the media components in a formulation because it would alleviate heterogeneity and make the media more stable, saving time and expenses. Furthermore, because Subramanian teaches that the acidic species of protein produced by a cell can be effectively controlled by supplementing the media with amino acid salt, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 1 part iii), while DiSorbo teaches that the pH of the resulting culture media can be adjusted by the addition of an acid or base (column 13, lines 34-35), DiSorbo is silent on whether the addition of groups is in an order that permits optimal solubilization of the groups. However, DiSorbo also teaches that the resultant media may not require adjustment, especially if the pH of each subgroup concentrate is adjusted so that the pH of the prepared media is in the desired range (column 13, lines 35-38). Therefore, since DiSorbo teaches that the resultant media may not require addition of acid or base at all, DiSorbo is teaching that the resultant media is added in an optimized way, because if it were not, then it would require the addition of an acid or base to adjust the pH of the media.
Furthermore, while DiSorbo is silent on whether the addition of the groups in an order that permits optimal solubilization of the groups “compared to a medium that is not prepared” by these steps, since the method of DiSorbo is different from all other methods, and because it results in optimized media, it inherently permits the optimal solubilization of groups compared to media not prepared by using those steps. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 2, as above, DiSorbo teaches that the resultant media may not require adjustment, by adding an acid or base (column 13, lines 35-38). Therefore, in regards to claim 2 part (a), specifically, DiSorbo teaches that the method steps require lesser acid and/or base additions to solubilize the components.
DiSorbo also teaches that the time required for the preparation and shipping of the media may be reduced from 6-8 weeks to as little as one day (column 3, lines 36-37). Therefore, in regards to claim 2 part (d) specifically, DiSorbo teaches that the method requires less time for formulation and preparation compared to a liquid medium compared by other methods.
In regards to claim 2 part (c), DiSorbo also teaches the method allows for the preparation of media which only require one quality control test compared to multiple quality control tests for multiple batches produced according to those found in the prior art (column 3, lines 42-47). Continuing, DiSorbo teaches that the media produced are more consistent between batches since the subgrouped components are more stable (column 3, lines 47-50). However, DiSorbo is silent on whether variability in metals is reduced. 
Likewise, DiSorbo is silent on whether the medium has reduced metal contaminants from acid or base additions. 
However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, and DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently make media that has reduced metal contaminants from acid and/or base additions and has less lot-to-lot variability.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Moreover, even if DiSorbo, as suggested by Subramanian, did not teach the method for making a liquid medium produced a medium whereby the medium requires lesser acid and/or base additions to solubilize components, has one or more reduced metal contaminants from acid and/or base additions, has less lot-to-lot variability in metals, and requires less time for formulation preparation compared to a liquid medium prepared by another method that does not use the steps of claim 1, it would still be obvious make those modifications. It would be obvious because using less acid and base would reduce the amounts of reagents used, reducing metal contaminants would reduce cellular toxicity, reducing lot-to-lot variability in metals would make a qualitatively more consistent product, and requiring less time compared to other methods would make production faster. Taken together, this would save time and expenses, and lead to higher quality more consistent product, and be better suited for culturing cells.

	In regards to claim 3-5, while DiSorbo, as suggested by Subramanian, is silent on whether the lot-to-lot variability in metals is less than 10%, as in claim 3, or the ranges in claims 4 and 5. However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to produce a lot-to-lot variability in metals of less than 10% in claim 3, or the ranges of claims 4 and 5, includes ranges of 1-90%, and DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently make media that has lot-to-lot variability in metals less than 10%, as in claim 3, or the ranges as in claims 4 and 5.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
	
In regards to claim 6, DiSorbo, as suggested by Subramanian, is silent on whether the volume of acids and bases is reduced, and whether that reduction constitutes a 10-40-fold reduction. However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to reduce the volumes of the acids and bases used by 10-40-fold and DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently reduce the volumes of the acids and bases used by 10-40-fold.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.	
In regards to claim 10, DiSorbo, as suggested by Subramanian, is silent on whether metal contaminants were reduced and the percentage of the reduction of those metals. However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to reduce metal contaminants in the percentages as in claim 10, and DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently reduce metal contaminants by the percentages as in claim 10.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 11, DiSorbo, as suggested by Subramanian, is silent on whether the metal contaminants were reduced or selected from the group consisting of Cr, Fe, Mg, Cu, Mn, Ni, Zn, Mo, Al, or Ca. However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to reduce metal contaminants and metal contaminants selected from the group consisting of the metals in claim 11, and since DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently reduce metal contaminants selected from the group consisting of the metals in claim 11.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 12, DiSorbo, as suggested by Subramanian, is silent on whether the metal contaminants were reduced, the specific metal ions, the percentages those metal ions were reduced by. However, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to reduce metal contaminants, and specific metal ions as in claim 12, and since DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently reduce the specific metal ions by the percentages as in claim 12.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of DiSorbo and Subramanian renders the invention unpatentable as claimed. 


Claim(s) 2-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSorbo (US 5,474,931, 1995, on IDS 11/30/2020) in view of Subramanian (WO 2013158275 A1, 2013) as applied to claim 1 above, and further in view of Huk (Journal of Arthroplasty, 2004).
In regards to claim 2, the teachings of DiSorbo, as suggested by Subramanian, is relied upon as above. 
However, in the event that the method of DiSorbo, as suggested by Subramanian, does not inherently produce a medium where the variability in metals is reduced or that the medium has reduced metal contaminants from acid or base additions specifically, it would still be obvious to a person of ordinary skill in the arts to modify the method of DiSorbo and produce a medium where the variability in metals is reduced or that the medium has reduced metal contaminants from acid or base additions because Huk teaches that metal ions Co2+ and Cr3+ can cause cell death in vitro (Abstract, p84). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of DiSorbo and produce a medium where the variability in metals is reduced or that the medium has reduced metal contaminants from acid or base additions because it would decrease cell death and lead to healthier cell cultures which would save time and expenses. Furthermore, because Huk teaches that cells cultured without metal ions exhibited less cell death (Figure 2, p86), it could be done with predictable results and a reasonable expectation of success. 
In regards to claims 3-5, the teachings of DiSorbo, as suggested by Subramanian, is relied upon as above. While Huk also does not teach the percentages of lot-to-lot variability as in claims 3-5, as above, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to produce a lot-to-lot variability in metals of less than 10% in claim 3, or the ranges of claims 4 and 5, includes ranges of 1-90%, and DiSorbo, as suggested by Subramanian and Huk, carries out these steps, the reference cells media method is deemed to inherently make media that has lot-to-lot variability in metals less than 10%, as in claim 3, or the ranges as in claims 4 and 5.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 11, the teachings of DiSorbo, as suggested by Subramanian, is relied upon as above. While DiSorbo, as suggested by Subramanian, is silent on whether the metal contaminants were reduced or selected from the group consisting of Cr, Fe, Mg, Cu, Mn, Ni, Zn, Mo, Al, or Ca, as above, Huk teaches that metal ions Cr3+ can cause cell death in vitro (Abstract, p84). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of DiSorbo and produce a medium where Cr is reduced because it would decrease cell death and lead to healthier cell cultures which would save time and expenses. Furthermore, because Huk teaches that cells cultured without metal ions exhibited less cell death (Figure 2, p86), it could be done with predictable results and a reasonable expectation of success. 

In regards to claim 10 and 12, the teachings of DiSorbo, as suggested by Subramanian, is relied upon as above. While DiSorbo, as suggested by Subramanian, on whether metal contaminants were reduced and the percentage of the reduction of those metals or the specific metal ions, since Applicant’s disclosure (specification, claim 1) indicates that grouping media components into groups according to pH, solubility, and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by these steps, is sufficient to reduce metal contaminants by a certain percentage and the percentage the  specific metal ions as in claim 12, and since DiSorbo, as suggested by Subramanian, carries out these steps, the reference cells media method is deemed to inherently reduce the percent of metal ions or the specific metal ions by the percentages as in claims 10 and 12.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of DiSorbo, Subramanian, and Huk renders the invention unpatentable as claimed.

Conclusion

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632